Case 1:18-cv-01261-JTN-SJB ECF No. 257 filed 04/21/20 PageID.3332 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CURTIS E. BLACKWELL, II,

         Plaintiff,
                                                                       Case No. 1:18-cv-1261
 v.
                                                                       HON. JANET T. NEFF
 LOU ANNA K. SIMON, et al.,

         Defendants.
 ____________________________/


                                              ORDER

       Pending before the Court is Plaintiff’s “Emergency Motion for Clarification with Respect

to Whether Plaintiff Can File a Separate Objection to Magistrate Judge’s R&R and Separate

Appeals to Each of the Orders Contained in Magistrate Judge Sally J. Berens’ Report and

Recommendation; Order; Referral” (ECF No. 250) and Defendants’ responses (ECF Nos. 253 &

255). For the following reasons, the Court grants in part and denies in part Plaintiff’s motion.

       On March 20, 2020, Magistrate Judge Berens issued a 41-page consolidated “Report and

Recommendation; Order; Referral” (ECF No. 234), which resolved seven motions. Plaintiff

moved for an extension of time in which to file any appeal, objections and/or other filings

concerning the “Report and Recommendation; Order; Referral” (ECF No. 234), and this Court

extended the deadline to April 17, 2020 (Orders, ECF Nos. 238 & 241). The parties thereafter

stipulated to extend the deadline to April 24, 2020, and this Court granted the stipulation (Order,

ECF No. 248).

       Plaintiff’s April 18, 2020 motion at bar requests this Court “(a) grant Plaintiff’s emergency

motion for clarification; (b) grant Plaintiff’s request clarifying that Plaintiff has the right to file

objections to Magistrate Judge Berens’ Report and Recommendation separately from any appeals
Case 1:18-cv-01261-JTN-SJB ECF No. 257 filed 04/21/20 PageID.3333 Page 2 of 2



of her Orders in accordance with LCivR 72.3(b); (c) grant Plaintiff’s request clarifying that

Plaintiff has the right to file separate appeals to each of the Orders contained in ECF No. 234; (d)

grant Plaintiff’s request clarifying that Attorney Paterson, as a party, has the right to file a separate

appeal of Magistrate Judge Berens’ Order referring him to the Chief Judge; and (e) or alternatively,

if this Honorable Court determines that only one (1) consolidated appeal to Magistrate Judge

Berens’ Orders must be filed in a single document, that Plaintiff’s [sic] requests this Court to waive

and/or enlarge the 4,300 word limit as set forth in LCivR 72.3(a) to allow Plaintiff a fair and

reasonable word count within which to respond” (ECF No. 250 at PageID.3294).

        Having considered the parties’ motion papers and being familiar with the case

circumstances, the Court will, in its discretion, grant Plaintiff’s emergency motion for clarification

to the extent that Plaintiff may file a single brief, limited to 25 pages, to address Magistrate Judge

Berens’ consolidated Report and Recommendation; Order; Referral (ECF No. 234), and

Defendants’ response shall similarly be limited to 25 pages. Plaintiff’s motion is otherwise denied.

Therefore:

        IT IS HEREBY ORDERED that Plaintiff’s “Emergency Motion for Clarification with

Respect to Whether Plaintiff Can File a Separate Objection to Magistrate Judge’s R&R and

Separate Appeals to Each of the Orders Contained in Magistrate Judge Sally J. Berens’ Report and

Recommendation; Order; Referral” (ECF No. 250) is GRANTED IN PART and DENIED IN

PART.


Dated: April 21, 2020                                             /s/ Janet T. Neff
                                                                JANET T. NEFF
                                                                United States District Judge




                                                   2
